Matter of Crutcher (2018 NY Slip Op 04932)





Matter of Crutcher


2018 NY Slip Op 04932


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed June 19, 2018.)


&em;

[*1]MATTER OF LATASHA D. CRUTCHER, A DISBARRED ATTORNEY.

MEMORANDUM AND ORDER
Order entered striking respondent's name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).